IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 96-10275
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,


versus

DWAYNE PATTON,

                                           Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:95-CR-310-H
                        - - - - - - - - - -
                          October 23, 1996
Before POLITZ, Chief Judge, and JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Dwayne Patton has appealed his conviction of having violated

18 U.S.C. § 922(g)(1).    His contention that the statute is

unconstitutional as applied to him lacks merit.     United States v.

Rawls, 85 F.3d 240 (5th Cir. 1996).    Patton’s contention that the

evidence was insufficient, based on credibility choices made by

the jury, is frivolous.     See United States v. Robles-Pantoja, 887
F.2d 1250, 1254-55 (5th Cir. 1989).

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
JUDGMENT AFFIRMED.